Citation Nr: 0026334	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected status post right total hip replacement, on 
appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1978 to 
January 1986.  

This appeal arises from an October 1994 rating decision of 
the Baltimore, Maryland, Regional Office (RO) which assigned 
a 10 percent disability evaluation for arthritis of the right 
hip, after granting service connection for that disability.  
A notice of disagreement with regard to the assigned rating 
was received in October 1994.  The statement of the case was 
issued in February 1995.  The veteran's substantive appeal 
was received in April 1995.  By an RO rating action dated in 
February 1996, the 10 percent disability evaluation assigned 
to arthritis of the right hip was increased to 30 percent, 
from May 1994.

This matter was remanded by the Board of Veterans' Appeals 
(Board) in April 1997 and January 1999, for the purpose of 
obtaining additional factual and medical evidence, and it has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran 
underwent a right total hip replacement in 1996.

2.  Prior to his 1996 surgery, the veteran's right hip 
arthritis was characterized by severe pain upon flexion or 
rotation; there was no evidence of ankylosis of the right hip 
or limitation of flexion of the thigh to 10 degrees.

3.  Subsequent to the one-year period following implantation 
of his right hip prosthesis, the residuals of the veteran's 
status post right total hip replacement include intermittent 
pain of the right hip joint with prolonged standing and 
walking; moderately severe residuals of weakness, pain, or 
limitation of motion are not present, according to the 
evidence of record.

CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for the 
one-year period following the veteran's 1996 right total hip 
replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5054 (1999).

2.  The criteria for an disability rating in excess of 30 
percent for arthritis of the right hip, prior to the 1996 
surgery for a right total hip replacement, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321 and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5250, 5252 (1999).

3.  The criteria for an disability rating in excess of 30 
percent for status post right total hip replacement, 
following the expiration of the one-year period following the 
veteran's 1996 right total hip replacement, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5054 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records document that the veteran was 
diagnosed as having bilateral hip osteoarthritis.

In May 1994, the veteran filed a claim for service connection 
for multiple disabilities, to include arthritis of the right 
hip.  He indicated that he was currently receiving treatment 
for right hip pain through the Kimbrough Army Hospital.  He 
said his treating physician had advised him of the need to 
have a hip replacement when the pain became unbearable.

The veteran was afforded a VA orthopedic examination in July 
1994.  He said he had been experiencing intermittent 
bilateral hip pain since 1985.  He maintained that the pain 
was intensified by all movement, and eased by rest.  The 
right hip was normal in appearance and without deformity.  
The veteran arose and stood slowly.  Gait was independent, 
with a mild limp to the right.  Heel and toe walking 
accentuated the limp.  The veteran squatted with moderate 
difficulty.  The clinical impression was chronic sprain of 
the right hip.  A report of a hip X-ray, taken after the 
examination, revealed advanced degenerative changes in the 
right hip.

By a rating action dated in October 1994, service connection 
for arthritis of multiple joints, to include the right hip, 
was granted.  A 10 percent disability evaluation was assigned 
to the arthritis disability.

In June 1995, the veteran was afforded a personal hearing 
before a Hearing Officer at the RO.  He asserted his right 
hip had deteriorated significantly since his last 
examination.  He reported that his treating physician at 
Kimbrough Army Hospital had recommended that he undergo a hip 
replacement.  He described the pain in his right hip to be 
excruciating.  He said the pain often woke him up in the 
middle of the night.  The veteran maintained that he was 
unable to stand, walk, or drive for prolonged periods of time 
because of pain associated with his right hip.  He submitted 
a copy of a consultation report from Kimbrough Army Hospital 
to support his claim.

Dated in May 1995, the aforementioned consultation report 
indicated that the veteran was seen for complaints of 
increased right hip pain.  Flexion of the right hip was to 70 
degrees.  He lacked the ability to turn his right hip in from 
external rotation by 15 degrees.  External rotation was to 30 
degrees.  The assessment was degenerative joint disease of 
the right hip.  Physical therapy was recommended.  It was 
also noted that the veteran was a candidate for hip 
replacement.



The veteran was afforded another VA orthopedic examination in 
August 1995.  He complained of severe right hip pain.  He 
said he had been advised by doctors at 
Ft. Meade (Kimbrough Army Hospital) to go to the Walter Reed 
Army Medical Center for a hip replacement.  He walked with a 
limp but did not require ambulatory assistance.  When he 
walked, his right leg was slightly externally rotated.  He 
leaned heavily over his right hip with each step.  There was 
no shortening of the right leg.  However, there was some 
atrophy of the muscles of the right thigh and calf.  The 
veteran had severe pain with flexion and rotation of his 
right hip.  External rotation of the right hip was limited to 
20 degrees.  Abduction was only to 15 degrees.  There was no 
internal rotation or hyperextension.  He could not walk on 
his toes and he was unable to squat more than 20 degrees.  
The diagnosis was degenerative osteoarthritis of the right 
hip, with a plan to undergo a hip replacement.

By a rating action dated in February 1996, the 10 percent 
disability evaluation assigned for osteoarthritis of the 
right hip was increased to 30 percent, effective from May 
1994.  The Hearing Officer stated a higher evaluation than 
that was not warranted, because there was no evidence of 
ankylosis of the right hip or limitation of flexion of the 
thigh to 10 degrees.  A supplemental statement of the case 
(SSOC) was mailed to the veteran in February 1996.

The matter was remanded by the Board in April 1997.  Noting 
that he had given a history of post-service treatment for his 
right hip disability through Kimbrough Army Hospital, and 
that those records were not contained in the claims folder, 
the Board asked the RO to contact the veteran and request 
that he furnish the names of all health care providers who 
had treated him for his hip disability since separation from 
service.  The Board also found that the July 1994 and August 
1995 VA examinations had failed to adequately consider 
functional loss of the veteran's right hip due to pain, under 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In a letter dated in May 1997, the RO asked the veteran to 
furnish a complete list of all medical care providers who had 
treated him for his service-connected right hip disorder.  No 
response was received from the veteran.

The veteran was afforded a third VA orthopedic examination in 
September 1997.  He reported that he had undergone a right 
total hip replacement 14 months earlier.  He said he 
continued to experience right hip pain, primarily with 
prolonged sitting and standing.  He denied swelling.  There 
was a 15-inch well-healed surgical incision along the lateral 
aspect of the right hip.  There was no swelling, fluid, heat, 
erythema, or tenderness.  Flexion was to 120 degrees, 
extension was to 10 degrees, abduction was to 30 degrees, 
external rotation was to 40 degrees, and internal rotation 
was to 20 degrees.  The veteran's gait was independent with a 
limp to the right.  Heel and toe walking accentuated the 
limp.  The veteran could not hop on either foot.  Squatting 
could be performed with moderate difficulty.  X-rays revealed 
that he was status post total hip replacement on the right.  
The impression was status post right total hip replacement.  
The examiner stated there was no evidence of weakness, 
incoordination, or excess fatigability.

In November 1997, the 30 percent disability evaluation for 
status post right total hip replacement (formerly 
osteoarthritis of the right hip) was continued.  The RO 
stated that a minimum evaluation of 30 percent was granted 
following a hip replacement.  The RO found that the criteria 
to support a higher disability rating had not been 
established.  An SSOC was mailed to the veteran in December 
1997.

The matter was remanded again by the Board in January 1999.  
The Board observed that the veteran had undergone a right 
total hip replacement during the pendency of his appeal, but 
that the surgical and post-surgical records related to that 
surgery had not been obtained.  The RO was asked to contact 
the veteran and ask that he provide the names of all health 
care providers who had treated him for his right hip 
disability since May 1985.  The Board advised the veteran 
that the duty to assist was "not a one-way street," and 
that his cooperation in assisting the RO in the development 
of his claim was necessary.

In a letter dated in April 1999, the RO asked the veteran to 
submit the names of all health care providers who had treated 
him for his right hip disability.  It was suggested the 
veteran contact the facility or physician directly in order 
to expedite the process.  He was told that he had one year in 
which to respond to the letter.  He was again advised that 
his assistance in obtaining the medical evidence related to 
his appeal was necessary.  To date, there is no evidence that 
the veteran responded to this inquiry.

II.  Analysis

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet.App. 218, 224 (1995).  

The Board is also satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent examination was adequate 
concerning the issue at hand.  The Board recognizes that the 
veteran has indicated that he received treatment for his 
right hip disability through the Kimbrough Army Hospital, and 
that those records have not been obtained.  However, the 
veteran was repeatedly asked to submit a list the facilities 
and/or physicians that had treated him for his service-
connected disability.  He has yet to respond to any of the 
inquiries.  In this respect, VA has also advised the veteran 
of his responsibility to help VA in obtaining records 
essential to his claim.  In light of the foregoing, no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1999).

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

A.  Right Hip Replacement Surgery in 1996

As referenced above, the evidence of record clearly 
establishes that the veteran underwent a right total sometime 
in 1996.  Evidence of the hip replacement was documented in 
the X-rays taken in September 1997.  At the time of the 
examination, the veteran indicated that the surgery had been 
performed on or about July 1996.  The X-rays taken at the 
time of the July 1994 orthopedic examination did not reveal 
any type of prosthetic device.  Prosthetic replacement of the 
head of the femur, or of the acetabulum, is rated as follows:

For one year following implantation of 
prosthesis . . . 100 percent

Following implantation of prosthesis, 
with painful motion or weakness such as 
to require the use of crutches . . . 90 
percent

Markedly severe residual weakness, pain, 
or limitation of motion following 
implantation of prosthesis . . . 70 
percent

Moderately severe residuals of weakness, 
pain or limitation of motion . . . 50 
percent

Minimum rating . . . 30 percent

38 C.F.R. § 4.41a, DC 5054 (1999).

In view of the foregoing evidence, the Board finds that a 100 
percent schedular rating is warranted for the one-year period 
following the veteran's right total hip replacement.  In 
implementing this decision, the RO will ascertain the 
effective dates for the commencement and reduction of that 
100 percent rating, based upon the date of the veteran's hip 
replacement surgery.

B.  Evaluation in Excess of 30 Percent prior to
the 1996 Right Total Hip Replacement

For the period prior to his 1996 right total hip replacement, 
the veteran's arthritis of the right hip was evaluated as 30 
percent disabling under DC 5252, limitation of flexion of the 
hip.  Under DC 5252, a 30 percent disability evaluation is 
assigned when flexion is limited to 20 degrees.  A 40 percent 
disability rating is assignable when flexion is limited to 10 
degrees.  There is no evidence to warrant a higher evaluation 
under this code.  On examination in July 1994, flexion was to 
130 degrees.  The May 1995 consultation report from Kimbrough 
Army Hospital indicated that flexion of the right hip was to 
70 degrees.  This clearly falls short of the necessary 
criteria to support a 40 percent disability rating under DC 
5252. 

The Board recognizes that the report of the August 1995 
orthopedic examination revealed that the veteran experienced 
severe pain with rotation and flexion.  There was also an 
indication that the veteran was unable to perform internal 
rotation of his right hip, or hyperextension.  However, 
despite the foregoing, the Board finds there was no medical 
evidence of any degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination, nor was there any suggestion of pain that 
significantly limits functional ability during flare-ups.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  In other words, the 
medical evidence does not support a rating in excess of 30 
percent, prior to the 1996 right total hip replacement, under 
DC 5252.  The Board finds that the weight of the evidence 
establishes that the veteran's arthritis of the right hip was 
properly rated as 30 percent disabling at that time.

The Board has also considered whether a higher evaluation 
could have been assigned under DC 5250, for ankylosis of the 
hip.  A 60 percent disability evaluation may be assigned when 
there is favorable ankylosis in flexion at an angle between 
20 degrees and 40 degrees, and slight adduction or abduction.  
Here, there was no evidence that the veteran had ankylosis of 
the right hip.  An evaluation under DC 5250 would therefore 
be inappropriate.

Accordingly, as noted above, we find that a rating in excess 
of 30 percent, prior to the 1996 right hip replacement, would 
be unwarranted.  In so deciding, consideration has been given 
to assigning staged ratings; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  
Fenderson v. West, 12 Vet.App. 119 (1999).  There is also no 
evidence to support a higher evaluation on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1).  A basis for an extra-
schedular evaluation was not shown, as the service-connected 
right hip disorder did not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.

C.  Evaluation in Excess of 30 Percent 
for Status Post Right Total Hip Replacement

The veteran's status post right total hip replacement is 
currently evaluated as 30 percent disabling under DC 5054.  
As noted above, a 30 percent rating is the minimum evaluation 
assigned for the residuals of a hip replacement.  A 50 
percent disability rating is assigned when there are 
moderately severe residuals of weakness, pain, or limitation 
of motion.  

On VA examination in September 1997, the veteran reported 
that he continued to experience right hip pain, primarily 
with prolonged sitting and standing.  Range of motion testing 
of the right hip revealed flexion to 120 degrees, extension 
to 10 degrees, abduction to 30 degrees, external rotation to 
40 degrees and internal rotation to 20 degrees.  The 
veteran's gait was independent, with a limp to the right.  
Heel and toe walking accentuated the limp.  The veteran could 
not hop on either foot, and squatting could be performed with 
moderate difficulty.  

Overall, the Board finds the degree of disability presented 
does not equate to that of moderately severe residuals, as is 
required under DC 5054 for a 50 percent rating.  While the 
veteran stated at his examination that he continued to 
experience intermittent right hip pain with prolonged sitting 
and standing, and there is evidence that he experiences 
moderate difficulty with squatting, these symptoms are not 
shown to rise to the level of moderately severe impairment.  
The evidence is not in balance between two ratings, such that 
application of 38 C.F.R. § 4.7 would be appropriate.

As noted by the Court in DeLuca, there are situations in 
which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  The VA examiner 
who reviewed the veteran's right hip disability in September 
1997 did consider the presence of pain, weakened movement, 
and incoordination, but found no evidence thereof.  In view 
of this finding, an increased rating, to the equivalent of 
moderately severe impairment, does not appear justified.

On the foregoing record, the Board concludes the criteria for 
a disability evaluation in excess of 30 percent for status 
post right total hip replacement have not been met.  In so 
deciding, we have considered assigning staged ratings; 
however, at no time during the period in question has the 
veteran shown disablement equivalent to that greater than the 
assigned rating.  See Fenderson.  Finally, the Board has 
considered the assignment of an increased evaluation in this 
case on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1). A basis for an extra-schedular evaluation is not 
shown, however, as it has not been contended, or shown by the 
evidence of record, that the service-connected status post 
right total hip replacement results in marked interference 
with employment or frequent periods of hospitalization, or 
otherwise presents an exceptional or unusual disability 
picture.

ORDER

Entitlement to a 100 percent schedular evaluation for a total 
right hip replacement, which occurred in 1996, is granted, 
subject to the statutes and regulations governing the 
effective date and payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
service-connected arthritis of the right hip, prior to the 
1996 right total hip replacement surgery, is denied.

Entitlement to an evaluation in excess of 30 percent for 
service-connected status post right total hip replacement, 
followingthe expiration of the one-year period following the 
veteran's 1996 right total hip replacement, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 13 -


- 13 -


